Name: Commission Directive 87/441/EEC of 29 July 1987 on crude-oil savings through the use of substitute fuel components in petrol
 Type: Directive
 Subject Matter: energy policy;  technology and technical regulations;  oil industry
 Date Published: 1987-08-21

 Avis juridique important|31987L0441Commission Directive 87/441/EEC of 29 July 1987 on crude-oil savings through the use of substitute fuel components in petrol Official Journal L 238 , 21/08/1987 P. 0040 - 0041 Finnish special edition: Chapter 12 Volume 2 P. 0083 Swedish special edition: Chapter 12 Volume 2 P. 0083 *****COMMISSION DIRECTIVE of 29 July 1987 on crude-oil savings through the use of substitute fuel components in petrol (87/441/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/536/EEC of 5 December 1985 on crude-oil savings through the use of substitute fuel components in petrol (1), and in particular Article 4 thereof, Whereas it is necessary to cite reference methods for measuring substitute fuel components likely to be used in petrol blends; Whereas scientific and technical progress has demonstrated that a number of measuring methods can be used on a provisional basis; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Scientific and Technical Progress of the abovementioned Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 Section III of the Annex to Directive 85/536/EEC is hereby supplemented by the following text, the other provisions of this Section remaining unchanged: 'The following methods may be used on a provisional basis for measuring the proportions by volume and proportions of oxygen content by weight of the organic oxygenate compounds in petrol blends. 1.2 // 1. AFNOR M 07-054 // Liquid fuels - method for the analysis of the oxygenate compounds in fuels (December 1984, experimental standard) // 2. DIN 51 413 // Analysis of liquid mineral oil hydrocarbons - gas-chromatographic analysis // / Part 1 // Measurement of alcohols // / Part 4 // Measurement of MTBE // / Part 5 // Measurement of oxygenate compounds in petrol (in the press) // / Part 6 // Measurement of acetone (in the press) // 3. BSI proposed method // IP ST-G-6C: The determination of C1-C4 alcohols and methyl tertiary butylether in gasoline by gas chromatography // 4. ASTM D2 proposal // Determination of C1-C4 alcohols and MTBE in gasoline (based on 9. below). 5. "Selective gas chromatographic analysis of oxygen-containing compounds by flame-ionisation detection" - by Schneider, W., Frohne J-C., Bruderreck, H.J. Chromatogr., 1982, No 245, page 71. 6. "A single-column gas chromatographic method for the analysis of gasolines containing oxygenated compounds" - by Lockwood, A.F., Caddock, B.D-Chromatographia, 1983, No 17, (2), page 65. 7. "Gas and liquid chromatographic analyses of methanol, ethanol, t-butanol and methyl t-butyl ether in gasoline" - by Pauls, R.E., McCoy, R.W-J. Chromatogr. Sci., 1981, No 19, page 558. 8. "Determination of high octane components: methyl t-butyl ether, bezene, toluene and ethanol in gasoline by liquid chromatography" by Pauls, R.E-J. Chromatogr. Sci., 1985, No 23, page 437. 9. "The analysis of C1-C4 alcohols and MTBE in motor gasolines by multi-dimensional GC with macro-bore capillary and a micro-packed column" by Green L., Naizhong, Z.-Paper presented at the 36th Pittsburg Analytical Conference. The Member States may use other methods if these are shown to be equivalent. The results of the individual measurements shall be interpreted according to the method defined in ISO 4259 (published in 1979).' Article 2 This Directive is addressed to the Member States. Done at Brussels, 29 July 1987. For the Commission Nicolas MOSAR Member of the Commission (1) OJ No L 334, 12. 12. 1985, p. 20.